Title: To Benjamin Franklin from Vergennes, 26 September 1784
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


				
					à Versles. le 26 7bre. 1774. [i.e., 1784]
				
				Je joins ici, Monsieur, un memoire qui m’a été présenté par le Sr. Denevers créancier du Sr. John Williams pour une somme de 1676. l.t. 3. s. Les représentations de ce marchand vous paroîtront sûremt. d’autant mieux fondées, qu’il paroît que le Sr. Jon Williams l’a excepté dans la répartition qu’il a faite des sommes qu’il a payées à ses autres créanciers. Je ne doute pas, Monsieur, que cette conduite ne vous paroîsse irrégulière, et que vous n’engagiéz le Sr. Williams à faire cesser les plaintes que le Sr. Denevers porte contre l’arrêt de Surcéance qu’il a plû au Roi d’accorder à ce négociant Américain.
				
				J’ai l’honneur d’être très Sincèrement, Monsieur, votre très humble et très obéissant Serviteur./.
				
					
						De Vergennes
					
					M. Francklin ./.
				
			